Citation Nr: 0001926	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-12 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder prior to June 30, 1998.  

2.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder from July 1, 1998.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  Prior to June 30, 1998, the veteran's post traumatic 
stress disorder was primarily manifested by severe and 
chronic symptoms which include depressed mood, nightmares, 
flashbacks of combat, uncontrolled rage outbursts, and 
suicidal ideation, which is productive of severe social and 
industrial impairment or occupational and social impairment 
with deficiencies in most areas due to such symptoms such as 
near continuous depression, impaired impulse control, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships; 
it does not cause total social and industrial incapacity. 

3.  From June 30, 1998, the veteran's post traumatic stress 
disorder has required continuous medication and has been 
principally manifested by depressed mood, nightmares, 
flashbacks of combat, uncontrolled rage outbursts, and 
suicidal ideation, which is productive of total occupational 
and social impairment and causes a demonstrable inability to 
obtain or retain employment.  




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for post 
traumatic stress disorder, from December 1, 1995, to June 30, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130; Diagnostic Code 9411 (1999).  

2.  The criteria for a 100 percent disability evaluation for 
post traumatic stress disorder, from June 30, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded a VA 
examination in November 1998.  Pertinent hospitalization 
records were obtained.  The Board points out that the 
veteran's original claims folder has been misplaced.  The RO 
conducted an extensive search for the claims folder, but to 
no avail.  In March 1997, the RO rebuilt the veteran's claims 
folder to the best of their ability.  No further assistance 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Effective November 7, 1996, the diagnostic criteria 
pertaining to mental disorders were revised.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO rated the veteran's post 
traumatic stress disorder under the provisions of Diagnostic 
Code 9411, post traumatic stress disorder.  The RO 
appropriately evaluated the medical evidence applying both 
the old criteria and the new criteria.   

Former Provisions of Diagnostic Code 9411

Under the provisions of Diagnostic Code 9411, post traumatic 
stress disorder, which were in effect prior to November 7, 
1996, when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy result 
in profound retreat from mature behavior, with demonstrable 
inability to obtain or retain employment, a 100 percent 
rating is assigned.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
warranted.  Id.  

Where the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Id.  

Where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is warranted.  Id.  

Where there is less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent rating is assigned.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (formerly the Court of 
Veteran Appeals) (Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1)(West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Precedent 9-93, 
59 Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with other human beings may be 
an index of emotional illness.  However, in evaluating 
impairment resulting from a ratable psychiatric disorder, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  

The severity of a psychiatric disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.130 (1996).

Revised Provisions of Diagnostic Code 9411

Under the revised provisions of Diagnostic Code 9411, post 
traumatic stress disorder, effective November 7, 1996, a 100 
percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id. 

A 10 percent disability evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
Id.  A noncompensable disability evaluation is warranted when 
a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

In addition, the Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Initially, the Board notes that a December 1996 rating 
decision assigned a 30 percent evaluation to the post 
traumatic stress disorder, effective December 1, 1995.  A 10 
percent evaluation had been assigned since December 1, 1991.  
The veteran filed a timely appeal with respect to the 
December 1996 rating decision.  In a January 1999 rating 
decision, the RO assigned a 70 percent evaluation to the post 
traumatic stress disorder effective July 1, 1998.  


Former Provisions of Diagnostic Code 9411

In applying the law to the existing facts, the record 
demonstrates the requisite objective manifestations for a 70 
percent disability evaluation under the former provisions of 
Diagnostic Code 9411 from December 1, 1995, to June 30, 1998.  
As noted above, under the former provisions of Diagnostic 
Code 9411, a 70 percent evaluation is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411.  

The medical evidence of record establishes that prior to June 
30, 1998, the service-connected post traumatic stress 
disorder caused severe social and occupational impairment.  
The medical evidence demonstrates that the veteran's post 
traumatic stress disorder was severe and chronic, and his 
symptoms included nightmares, depressed mood, flashbacks of 
combat, and suicidal ideation.  The veteran was on continuous 
medication for his symptoms and he has been hospitalized 
several times since 1995 for this disorder.  The Board finds 
that the medical evidence of record establishes that the 
veteran's ability to establish and maintain effective or 
favorable relationship with people, particularly co-workers, 
was severely impaired.  The evidence of record establishes 
that the veteran was employed as a chemical reactor operator 
for a large company until January 1998.  However, as 
discussed in detail below, although the veteran was gainfully 
employed, his ability to retain employment was severely 
impaired due to his post traumatic stress disorder symptoms.  

VA hospitalization records, dated from October 1995 to 
November 1995, indicate that veteran's chief complaint was 
worsening nightmares.  It was noted that two weeks prior, he 
had placed a gun in his mouth in a dissociative state.  
Mental status examination revealed that the veteran had a 
depressed mood and congruent affect.  The veteran's 
depressive symptoms and nightmares were treated with a course 
of Trazodone.  The Axis I diagnosis was post traumatic stress 
disorder and cocaine and heroin dependence in remission for 9 
years.  It was noted that the veteran was competent, but 
unemployable, and that his prognosis was poor due to his 
ongoing post traumatic stress disorder symptoms.  The VA 
hospitalization records indicate that the veteran's GAF score 
was 40 to 45.  

Hospitalization records, dated in February 1997, indicate 
that the veteran was admitted with dissociative episodes, 
flashbacks of combat, and assaultive behavior against a co-
worker with continued homicidal ideation.  Upon admission, 
the veteran was suicidal, homicidal, and paranoid with 
delusions of persecutions, auditory hallucinations, 
depression, and impaired judgment.  He heard voices telling 
him to kill and get even.  The admitting physician noted a 
history of non-compliance with medication and follow-up. 

VA hospitalization records, dated from February 1997 to April 
1997, indicate that the veteran was admitted with complaints 
of not sleeping well and an inability to control his anger.  
It was noted that he had hit his supervisor and broke his 
nose two weeks ago.  The veteran had also fired a pistol 
three times in his home two days prior to that incident; he 
indicated that he did not intend to shoot anyone.  The 
veteran still felt ambivalent about hurting his supervisor 
again.  He reported increased problems with nightmares, 
flashbacks, auditory hallucinations telling him negative 
things, and visual hallucinations at times.  He admitted 
using cocaine and drinking alcohol the day before admission, 
the first time in 11 years.  The veteran appeared with a 
depressed mood; he denied suicidal ideation.  He indicated 
that he had deteriorated the previous few months prior to 
admission because of high stress and problems with loss of 
sleep.  He reverted back to the Vietnam combat mode of 
functioning.  The veteran's Axis I diagnosis was post 
traumatic stress disorder.  The current GAF score and his GAF 
score for the past year was 40 to 45.   

VA hospitalization records, dated from July 1997 to August 
1997, indicate that the veteran presented to the hospital 
after having an explosive episode at work.  He was currently 
employed as a chemical reactor operator and at times worked 
as a draftsman.  The episode involved a post traumatic stress 
disorder flashback which required the EMS to get him from his 
place of work.  The veteran reported that he felt threatened 
during his flashbacks and became violent.  Mental status 
examination revealed that the veteran had depressed mood, 
without delusions, suicidal or homicidal ideations.  He 
endorsed auditory and visual hallucinations.  The auditory 
hallucinations consisted of people calling his name when he 
was tired.  He endorsed visual hallucinations of multiple 
types when drinking or when he was tired.  The veteran's Axis 
I diagnosis was post traumatic stress disorder.   

VA hospitalization records, dated from May 1998 to June 1998, 
indicate that the veteran was admitted to the crisis 
stabilization unit.  He reported that a lot of stressors were 
happening to him and he was anxious, depressed, and he could 
not get it together.  It was noted that the veteran had 
previously been placed in a transition program in May 1998 to 
stabilize his exacerbations of post traumatic stress 
disorder.  The veteran reportedly had a Masters degree in 
engineering and had worked as a chemical reactor operator.  
The veteran had lost his most recent job.  During the 
hospitalization, the veteran complained of frequent 
nightmares.  He reported that he had been hurt and angry 
about being terminated from his job.  He reported that he had 
gone back and apologized and tried to reach out and to make 
amends to those he yelled at and thrown things at.  Mental 
status examination revealed that the veteran's mood and 
affect were depressed.  He did not have any auditory or 
visual hallucinations.  The Axis I diagnosis was post 
traumatic stress disorder, history of poly-substance abuse, 
including intervenous heroin and cocaine abuse, last used 
cocaine in November 1997.  His GAF score was 40.  

The Board points out that the medical evidence of record 
establishes that prior to June 30, 1998, the veteran had 
severe impairment in his ability to obtain or retain 
employment due to the post traumatic stress disorder.  VA 
hospitalization records, dated from October 1995 to November 
1995, indicate that the veteran was competent, but 
unemployable.  Hospitalization records, dated in February 
1997, indicate that the veteran had recently attacked his 
boss.  VA hospitalization records, dated from February 1997 
to April 1997, indicate that the veteran's post traumatic 
stress disorder may cause him significant personal and 
vocational loss, and that his recent job loss was congruent 
with post traumatic stress disorder problems relating to 
uncontrolled rage outbursts and continued post traumatic 
stress disorder symptoms which interfered with the veteran's 
employment future.  

The Board notes that the VA hospitalization records, dated in 
July 1997 to August 1997, indicate that the veteran's GAF 
score was 60 and he was able to work.  Although the veteran's 
symptoms may have improved during this hospitalization, the 
Board finds that the medical evidence, overall, establishes 
that prior to June 30, 1998, the veteran had severe 
impairment in his ability to retain or obtain employment.  

Thus, the Board finds that the veteran's psychoneurotic 
symptoms due to post traumatic stress disorder caused severe 
impairment in his ability to obtain or retain employment from 
December 1, 1995 to June 30, 1998.  Consequently, a 70 
percent disability evaluation under the former provisions of 
Diagnostic Code 9411 is warranted for the post traumatic 
stress disorder prior to June 30, 1998.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.132, Diagnostic Code 9411.  The veteran was not 
unemployed or unemployable during this period and a total 
schedular rating under 38 C.F.R. § 4.16(c) (1995) is not 
warranted.  

The Board does not find that the a 100 percent evaluation is 
warranted prior to June 30, 1998.  The evidence of record 
establishes that the veteran was gainfully employed until 
January 1998.  He apparently had significant difficulties in 
an industrial environment, including fights with his boss.  
However, he was able to continue in a position require a high 
degree of responsibility, operating a chemical reactor, until 
January 1998.  The medical evidence of record does not 
establish that prior to June 30, 1998, the veteran had a 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411.  

However, the Board further finds that the evidence of record 
demonstrates the requisite objective manifestations for a 100 
percent disability evaluation for post traumatic stress 
disorder under the former provisions of Diagnostic Code 9411 
after June 30, 1998.  The Board finds that the medical 
evidence of record establishes that the post traumatic stress 
disorder caused severe psychoneurotic symptoms and a 
demonstrable inability to obtain or retain employment from 
July 1, 1998.  

Review of the record reveals that upon VA psychiatric 
examination in November 1998, the veteran's mood was 
depressed and anxious.  He had a lot of hostility and anger, 
but not directed toward the interviewer.  He admitted having 
some auditory hallucinations, like people calling his name, 
since last year, but it was always related to his fits of 
anger.  The veteran also had flashbacks; he had one that day.  
The veteran admitted to suicidal ruminations, on and off, 
with an attempt in 1994.  He did not have any suicidal 
thoughts at the present time.  His thinking was coherent.  No 
clear-cut delusions were present.  It was noted that that 
veteran had trouble controlling his impulses and that 
affected his motivation and his mood.  The veteran avoided 
people.  He stayed mainly to himself and he preferred not to 
go to crowded places.  He was hypervigilant at times.  The 
veteran had nightmares about when he was shot during an 
ambush in Vietnam.  His medications included Trazodone, 
Buspar, and Zoloft.  The Axis I diagnosis was post traumatic 
stress disorder, severe and chronic, and alcohol and drug 
abuse, heroin and cocaine, in full remission.  The examiner 
indicated that the veteran had no friends and he was unable 
to keep a job.  The November 1998 VA psychiatric examination 
report indicates that the veteran had not been able to keep a 
job since January 1998 and he had problems with rage and 
being easily upset and not being able to get along with his 
co-workers.  The examiner concluded that the post traumatic 
stress disorder was severe and chronic, caused serious 
impairment in social and occupational functioning, and the 
veteran was unable to keep a job.  

Based upon this evidence, the Board finds that the veteran's 
psychoneurotic symptoms due to post traumatic stress disorder 
causes a demonstrable inability to obtain or retain 
employment.  As noted above, the veteran had been unable to 
keep a job since January 1998.  Consequently, a 100 percent 
disability evaluation under the former provisions of 
Diagnostic Code 9411 is warranted for the post traumatic 
stress disorder from July 1, 1998.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.132, Diagnostic Code 9411.  

Revised Provisions of Diagnostic Code 9411

In applying the revised regulations and law to the existing 
facts, the record demonstrates the requisite objective 
manifestations for a 70 percent disability evaluation for 
post traumatic stress disorder under the new provisions of 
Diagnostic Code 9411.  The Board finds that the medical 
evidence of record establishes that prior to June 30, 1998, 
the service-connected post traumatic stress disorder caused 
occupational and social impairment with deficiencies in most 
areas such as work, judgment, thinking, or mood due to such 
symptoms as suicidal ideation; near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances including 
work; and an inability to establish and maintain effective 
relationships.  

The medical evidence of record establishes that the veteran's 
post traumatic stress disorder symptoms were severe and 
chronic.  Such symptoms included nightmares, depressed mood, 
flashbacks of combat, suicidal ideation, uncontrolled rage 
outbursts, and auditory and visual hallucinations.  The 
veteran took medication for his symptoms.  

The Board finds that the medical evidence of record 
establishes that prior to June 30, 1998, the veteran had 
severe deficiencies in work due to his post traumatic stress 
disorder symptoms and he had an inability to establish and 
maintain effective relationships, especially with his co-
workers.  The evidence shows that the veteran was gainfully 
employed up until January 1998; however, he had severe 
occupational impairment.   

Review of the record reveals that VA hospitalization records, 
dated from October 1995 to November 1995, indicate that the 
veteran had worsening nightmares and complaints of insomnia 
and irritability.  It was noted that two weeks prior, he had 
placed a gun in his mouth in a dissociative state.  Mental 
status examination revealed that the veteran had a depressed 
mood and congruent affect.  The Axis I diagnosis was post 
traumatic stress disorder and cocaine and heroin dependence 
in remission for 9 years.  His GAF score was 40 and 45.  

Hospitalization records, dated in February 1997, indicate 
that the veteran was admitted with dissociative episodes, 
flashbacks of combat, and assault behavior against a co-
worker with continued homicidal ideation.  Upon admission, 
the veteran was feeling suicidal for days.  The veteran heard 
voices telling him to kill and get even.   

VA hospitalization records, dated from February 1997 to April 
1997, indicate that the veteran was admitted with complaints 
of not sleeping well and an inability to control his anger.  
He reported increased problems with nightmares, flashbacks, 
auditory hallucinations telling him negative things, and 
visual hallucinations at times.  The veteran had a depressed 
mood; he denied suicidal ideation.  The psychiatrist 
indicated that the veteran's post traumatic stress disorder 
may cause him significant personal and vocational loss and 
that his recent job loss was congruent with post traumatic 
stress disorder problems relating to uncontrolled rage 
outbursts and continued post traumatic stress disorder 
symptoms which interfered with the veteran's employment 
future.  The Axis I diagnosis was post traumatic stress 
disorder.  His current GAF score was 40 to 45 and his GAF 
score for the past year was 40 to 45.   

VA hospitalization records, dated from July 1997 to August 
1997, indicate that the veteran presented to the hospital 
after having an explosive episode at work.  The episode 
involved a post traumatic stress disorder flashback which 
required the EMS to get him from his place of work.  The 
veteran reported that he felt threatened during his 
flashbacks and became violent.  Mental status examination 
revealed that the veteran had depressed mood, without 
delusions, suicidal or homicidal ideations.  He endorsed 
auditory and visual hallucinations.  The Axis I diagnosis was 
post traumatic stress disorder.  His GAF score was 60.  It 
was noted that the veteran was competent for VA purposes and 
was able to work.  

VA hospitalization records, dated from May 1998 to June 1998, 
indicate that the veteran was admitted to the crisis 
stabilization unit.  He reported that a lot of stressors were 
happening to him and he was anxious, depressed, and he could 
not get it together.  The veteran had lost his most recent 
job.  Mental status examination revealed that the veteran's 
mood and affect were depressed.  He did not have any auditory 
or visual hallucinations.  The Axis I diagnosis was post 
traumatic stress disorder, history of poly-substance abuse, 
including intervenous heroin and cocaine abuse, last used 
cocaine in November 1997.  His GAF score on admission and on 
discharge was low to mid 40's.

Based upon the evidence above, the Board finds that a 70 
percent disability evaluation is warranted, prior to June 30, 
1998, for the veteran's service-connected post traumatic 
stress disorder under the revised provisions of Diagnostic 
Code 9411.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The Board does not find that a 100 percent evaluation is 
warranted prior to June 30, 1998, since the evidence of 
record establishes that the veteran was gainfully employed 
until January 1998.  The medical evidence of record does not 
establish that prior to June 30, 1998, the veteran had total 
occupational and social impairment.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  He did not exhibit such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name.  

However, the Board further finds that the evidence of record 
demonstrates the requisite objective manifestations for a 100 
percent disability evaluation for post traumatic stress 
disorder under the revised provisions of Diagnostic Code 9411 
after June 30, 1998.  The Board finds that the medical 
evidence of record establishes that the post traumatic stress 
disorder caused total social and occupational impairment from 
July 1, 1998.  

The November 1998 VA psychiatric examination report indicates 
that examination revealed that the veteran was fit and neatly 
dressed.  He was pleasant and polite during the interview.  
His affect was full and appropriate, but labile at times when 
speaking of his expenses in Vietnam.  The veteran's mood was 
depressed and anxious.  He had a lot of hostility and anger, 
but not directed toward the interviewer.  He admitted having 
some auditory hallucinations, like people calling his name, 
since last year, but it was always related to his fits of 
anger.  The veteran also had flashbacks; he had one that day.  
The veteran admitted to suicidal ruminations, on and off, 
with an attempt in 1994.  He did not have any suicidal 
thoughts at the present time.  His thinking was coherent.  No 
clear-cut delusions were present.  It was noted that that 
veteran had trouble controlling his impulses and that 
affected his motivation and his mood.  The veteran avoided 
people.  He stayed mainly to himself and he preferred not to 
go to crowded places.  He was hypervigilant at times.  The 
veteran had nightmares about when he was shot during an 
ambush in Vietnam.  The veteran's medications included 
Trazodone, Buspar, and Zoloft.  The Axis I diagnosis was post 
traumatic stress disorder, severe and chronic, and alcohol 
and drug abuse, heroin and cocaine, in full remission.  The 
examiner indicated that the veteran had no friends and he was 
unable to keep a job.  The veteran's GAF score was 45.  It 
was noted that he had serious symptoms, suicidal ideations, 
depressed moods, nightmares, with a serious impairment in 
social and occupational functioning.  The veteran had no 
friends and he was unable to keep a job.   

Based upon this evidence, the Board finds that the veteran's 
psychoneurotic symptoms due to post traumatic stress disorder 
causes total social and occupational impairment after June 
30, 1998.  Consequently, a 100 percent disability evaluation 
under the former provisions of Diagnostic Code 9411 is 
warranted for the post traumatic stress disorder from July 1, 
1998.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 
9411.  



ORDER

Entitlement to a 70 percent evaluation for post traumatic 
stress disorder, prior to June 30, 1998, is granted, subject 
to controlling regulations affecting the payment of monetary 
awards.   

Entitlement to a 100 percent evaluation for post traumatic 
stress disorder, from July 1, 1998, is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.   


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

